id office uilc cca_2010030316375749 -------------- number release date from ----------------- sent wednesday march pm to ------------------------------------------------------------------------------------------- cc -------------- subject ----------------------------- appeals memo all please disregard the previous message my computer was having some problems and didn’t send the email or its attachment out as a cca i've attached our memo to this message hopefully my computer issues have resolved and the message will be classified correctly thanks for your patience ------- --------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------------- ------------------------------- attachment legal analysis for acm based on -----------contribution of a façade easement sec_170 of the internal_revenue_code code provides that a deduction shall be allowed for any charitable_contribution made during the taxable_year sec_170 further provides that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary generally sec_170 denies a deduction for a charitable gift of property consisting of less than the donor’s entire_interest in that property sec_170 however provides an exception to this general_rule in the case of a qualified_conservation_contribution sec_170 provides that a contribution is a qualified_conservation_contribution if the contribution is of a qualified_real_property_interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 provides that for purposes of sec_170 the term qualified_real_property_interest means a restriction granted in perpetuity on the use which may be made of the real_property any interest retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest in the property that are inconsistent with the conservation purposes of the contribution sec_1_170a-14 of the income_tax regulations sec_170 provides in pertinent part that for purposes of sec_170 the term conservation_purpose means the preservation of a certified_historic_structure sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity the pension_protection_act of p l ppa amended the requirements in sec_170 for a contribution of a façade easement sec_170 as amended by the ppa provides that in the case of a restriction with respect to the exterior of a building located in a registered_historic_district as defined in sec_47 and certified by the secretary of the interior to the secretary as being of historic significance to the district the qualified_real_property_interest must include a restriction that protects the entire exterior of the building including the front sides rear and height of the building and prohibit any change in the exterior that is inconsistent with the historical character of the exterior further the donor must enter into a written_agreement with the donee certifying under penalties of perjury that the donee is a qualified_organization and has the resources to manage and enforce the restriction and the commitment to do so see sec_170 these rules are effective for contributions made after date additional requirements set forth in sec_170 apply for contributions made in taxable years beginning after date see also sec_170 f dollar_figure filing fee applicable to contributions made days after substantiation in the deficit_reduction_act_of_1984 defra congress authorized and required the commissioner to obtain sufficient return_information in order to deal more effectively with charitable_contribution overvaluations 109_tc_258 citing s comm on finance deficit_reduction_act_of_1984 s rep vol i pincite s comm print and staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 j comm print aff’d without published opinion 166_f3d_332 4th cir in section a of defra congress addressed the potential for abuse in valuing noncash contributions by requiring the secretary to prescribe regulations under sec_170 to require a taxpayer who claims a charitable_contribution_deduction for property the claimed value of which exceeds dollar_figure to obtain a qualified_appraisal of the property contributed and to attach an appraisal_summary form to the return pursuant to this mandate the secretary issued sec_1_170a-13 stating that a deduction for a noncash contribution in excess of dollar_figure will not be allowed unless the taxpayer obtains a qualified_appraisal and attaches a fully completed appraisal_summary to the tax_return on which the taxpayer claims a deduction sec_883 of the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1418 jobs_act added sec_170 which contains reporting and substantiation requirements relating to noncash charitable_contributions it is effective for contributions made after date sec_170 was amended in the ppa as explained by the service in notice_2006_96 i r b for appraisals prepared with respect to returns filed on or before date definitions of the terms qualified_appraisal and qualified_appraiser in existing treasury regulations remain in effect for purposes of sec_170 sec_170 as added by the jobs_act provides that for contributions valued at more than dollar_figure the taxpayer must obtain a qualified_appraisal and attach to the return for the taxable_year in which the deduction is claimed such information and such appraisal as the secretary may require the appraisal must be attached to returns reporting contributions of property for which a deduction of more than dollar_figure is claimed sec_170 under sec_1_170a-13 a qualified_appraisal must include the following information b c d e f g h i j a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed in the case of tangible_property the physical condition of the property the date or expected date of contribution to the donee the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed the name address and identifying number of the qualified_appraiser the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations a statement that the appraisal was prepared for income_tax purposes the date or dates on which the property was appraised the appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution the method of valuation to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less- depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed for a contribution of dollar_figure or more in cash or other_property no deduction is allowed unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 this acknowledgment must contain a description of the property contributed including the amount of any cash contributed a statement whether the donee organization provided goods or services in consideration and if so a description and an estimate of the value of any such goods or services sec_170 sec_170 provides that this acknowledgment must be obtained by the earlier of the date the return is filed or its due_date including extensions substantial compliance a judicial doctrine substantial compliance has been used to allow a deduction for a taxpayer who has substantially but not strictly complied with the regulations governing tax elections and deductions see 100_tc_32 in 896_f2d_218 7th cir the court_of_appeals referred to the tax_court doctrine_of substantial compliance as confusing and difficult to apply and concluded the common_law doctrine_of substantial compliance should not be allowed to spread beyond cases in which the taxpayer had a good excuse though not a legal justification for failing to comply with either an unimportant requirement or one unclearly or confusingly stated in the regulations or the statute in bond supra the tax_court considered whether certain aspects of the regulations were mandatory or directory and whether the taxpayer in that case had substantially complied with the regulations the court found that the taxpayer had substantially complied with the qualified_appraisal requirements because substantially_all of the information required had been provided except for the qualifications of the appraiser on the form_8283 attached to the return it is worth noting though that bond was decided prior to the enactment of the jobs_act and the pension act both of which impose new statutory requirements for qualified appraisals in 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir the taxpayers claimed a deduction for the donation of stock that was not publicly traded they did not obtain qualified appraisals before filing their return the taxpayers argued that they had substantially complied with the regulations but the tax_court rejected that argument because the taxpayers had not obtained a qualified_appraisal and did not attach an appraisal_summary to their returns in 604_fsupp2d_1197 n d ill the district_court found that taxpayers who had donated a façade easement on their home had totally failed to comply with the sec_170 contemporaneous written acknowledgment requirement the court noted that that failure alone is fatal to their claimed deduction the district_court also found that the taxpayers failed to strictly comply with the appraisal requirements of sec_1_170a-13 of the regulations the court wrote that sec_170 is not unclear or confusing further the very inclusion of the requirement in the code itself signals that congress felt that a contemporaneous written acknowledgment was of the utmost importance the court stated that other provisions in the regulations such as appraiser qualifications and a description of donated property are not unimportant or confusing to follow in simmons v commissioner tcmemo_2009_208 the taxpayer donated a façade easement to charity the tax_court allowed the deduction even though the taxpayer did not strictly comply with the substantiation requirements of sec_170 the court wrote that based upon the holdings in bond and hewitt there is a standard that the court can use to consider whether the taxpayer had provided enough information to allow the service to evaluate the reported contributions the court in simmons found that the taxpayer complied with the substantiation requirements of sec_170 because she included all of the required information in the appraisals attached to her returns or on the face of the returns valuation of a conservation_easement the donor’s qualified_appraisal must identify the method of valuation and the specific basis for the valuation of the easement see sec_1_170a-13 and k due to the general absence of a market for the sale of conservation easements the fair_market_value of an easement is generally determined by comparing the fair_market_value of the underlying property before the granting of the easement to the fair_market_value of the underlying property after the granting of the easement the before and after method see sec_1_170a-14 85_tc_677 griffin v commissioner t c memo aff’d 911_f2d_1124 5th cir however if there is a substantial record of sales of easements comparable to the donated easement the fair_market_value of the donated easement is based on the sale prices of such comparable easement see sec_1_170a-14 the before value of the property generally reflects the highest_and_best_use of the property in its condition just before the donation of the easement see hilborn supra pincite in considering the highest_and_best_use of a property in its before condition the appraiser must take into account the manner by which the property likely would have been developed absent the easement the evaluation must take into account the effect of existing zoning or historic preservation laws that already restrict the property’s development regardless of the existence of the restrictive easement sec_1_170a-14 in addition if the restrictive easement has no material effect on the value of the property or in fact enhances the value of the property no deduction will be allowed see 170a-14 h ii
